DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The after-final amendment filed on May 10, 2021 is acknowledged. Claims 1, 3-6, 9, 10, 21, and 23, 24 and 26 remain pending. Claims 23, 24 and 26 were previously allowed. Applicant amended claim 1 to obviate the objection set forth in the previous Office action and to incorporate the allowable subject matter of previously pending claim 22, so as to place all pending claims in condition for allowance. 
Allowable Subject Matter
Claims 1, 3-6, 9, 10, 21, and 23, 24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Herron (US 3,668,936) discloses an apparatus comprising (see Fig. 1): 
an analysis system at a first location (not illustrated but identified in Figure 1, see “to analysis”); 
a remote sampling system disposed at a second location remote from the first location, the remote sampling system including a remote sampling device 26 (see Fig. 2) and a sample preparation device 56 (see Fig. 1), the remote sampling system configured to receive a liquid sample for analysis and prepare the liquid sample for analysis, the sample preparation device 56 configured to alter the initially-received liquid sample (via vigorous mixing by ultrasonic transducer 50) to yield a prepared liquid sample (see Fig. 1); 
a sample transfer line 58 coupled with a gas supply (air from line 40, see Fig. 1) provided at the sample preparation device 56 and configured to transport the prepared liquid sample within the sample transfer line 58 from the second location to the first location using pressurized gas stream of the gas supply (see lines 49-62, col. 4), the sample transfer line 58 coupled with the remote sampling system so that the remote sampling system is operable to be in fluid communication with the sample transfer line 58;  
wherein the analysis system includes a sample receiving line (not illustrated, but identified as “to analysis”), the sample receiving line configured to selectively couple with the sample transfer line 58 and the analysis system so that the sample receiving line is operable to be in fluid communication with the 
However, Herron does not disclose or render obvious: 
1) a sample preparation device configured to perform at least one of a dilution, an addition of an internal standard, an addition of a carrier, or a pre-concentration step, as recited in independent claim 1;
2) a second sampling system at the same location as the analysis system, as recited in independent claim 23; or 
3) a first detector configured to determine that the prepared liquid sample has entered the sample receiving line, as recited in independent claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PAUL S HYUN/             Primary Examiner, Art Unit 1797